522 F.2d 981
75-2 USTC  P 9675
SWANK & SON, INC., Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 74-1131.
United States Court of Appeals,Ninth Circuit.
Aug. 11, 1975.

Leonard J. Henzke, Jr., Atty.  (argued), Tax Div., U. S. Dept. of Justice, Washington, D. C., for defendant-appellant.
Richard F. Gallagher (argued), Great Falls, Mont., for plaintiff-appellee.
OPINION
Before KOELSCH and DUNIWAY, Circuit Judges, and MURPHY,* District Judge.
PER CURIAM:


1
The question on this appeal is whether the District Judge erred in concluding that the cash bonus received by Taxpayer, a small business corporation under Subchapter S of the Internal Revenue Code of 1954 (26 U.S.C. § 1371 Et seq.) and the lessor in an oil and gas lease, did not constitute "personal holding company income" under 26 U.S.C. § 1372(e)(5) as it read in 1965, and hence did not operate to terminate Taxpayer's election to be taxed as a small business corporation.


2
Having carefully considered the matter, we are convinced that the answer is "no" and approve and adopt the wellconsidered opinion of Judge Smith appearing in 362 F.Supp. 897 (D.Mont.1973).


3
Affirmed.



*
 The Honorable Thomas F. Murphy, Senior United States District Judge for the Southern District of New York, sitting by designation